FILED
                             NOT FOR PUBLICATION
                                                                              AUG 22 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SOLEDAD MORALES ARCEO; EMILY                     No.   20-71038
GONZALEZ MORALES; ANGELA
GABRIELA GONZALEZ MORALES,                       Agency Nos.        A208-600-110
                                                                    A208-600-109
              Petitioners,                                          A208-600-068

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Submission deferred November 4, 2021
                          Submitted August 18, 2022**
                            San Francisco, California

Before: SCHROEDER, W. FLETCHER, and MILLER, Circuit Judges.

      Soledad Morales Arceo and her two daughters, citizens of Mexico, petition

for review of the Board of Immigration Appeals’ (BIA) denial of their applications

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for asylum, withholding of removal, and protection under the Convention Against

Torture (CAT).

      Petitioners contend that the BIA should have independently evaluated the

claims of the daughters for asylum and other relief. They have not shown,

however, that the daughters ever made independent claims.

      The BIA did not err in denying the claims for asylum and withholding.

Although Morales’ partner was kidnaped after refusing to join the Knights

Templar, neither Morales nor her daughters suffered threats rising to the level of

persecution or physical harm while in Mexico. They failed to show that any threat

of future harm had a nexus to a statutorily protected ground. See 8 U.S.C.

§ 1158(b)(1)(B)(I) (outlining nexus requirement for asylum); Barajas-Romero v.

Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (outlining nexus requirement for

withholding). Morales also argues that the IJ ignored her political opinion claim,

but there is no basis in the evidence to support such a claim. While in Mexico she

attempted to report the disappearance of her partner, but she did not express any

political views of her own, and no views were imputed to her by the police.

      The BIA upheld the immigration judge’s (IJ) denial of the CAT claim.

There was no evidence that Morales or her daughters had been tortured or would

be targeted in the future. She principally relies instead on generalized descriptions


                                          2
of violence and human rights issues in the country. The IJ specifically found,

however, that she had transferrable skills and could relocate within Mexico to

avoid the harm she feared from the Knights Templar. Country conditions reports

in the record support the agency’s conclusion that she could relocate within the

country to avoid the reach of that cartel, because it is not active in all of Mexico

and is centered principally in Michoacan. There was no error in the denial of the

CAT claim.

      The Petition for Review is DENIED.




                                           3